Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 14, 17-22 are allowed.


The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the heating element for an electrical heater having an outer and inner heating coil in common planes and having cold lugs or terminals for connecting the planar heating elements comprising first and second and third, fourth cold legs  or lugs connecting the heaters, with the cold legs for the two heating elements being in different planes, one above the other, the first and third leg being above the second and fourth legs, such that the first pair of legs and the second pair of legs are positioned in different planes, for connection to the power supply, as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mhp










/MARK H PASCHALL/Primary Examiner, Art Unit 3761